Citation Nr: 1026314	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Goodman, Allen & Filetti, PLLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.    

The Veteran participated in a video conference hearing with the 
undersigned in October 2006.  A transcript of that proceeding has 
been associated with the Veteran's claims file.

By a decision dated in September 2008, the Board denied the 
Veteran's claim of entitlement to an increased rating for 
sinusitis.  The Veteran appealed the decision to the Court of 
Appeals for Veterans Claims (Court).  In July 2009, the Court 
issued an order vacating the September 2008 decision, in part, 
and remanding the issue of entitlement to an increased disability 
rating for sinusitis for readjudication consistent with the 
parties Joint Motion for Partial Remand.  In accordance with the 
Joint Motion, the Board remanded the Veteran's claim for a VA 
examination in November 2009.  The case has now been returned to 
the Board for further review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In resolving the benefit of the doubt in favor of the 
Veteran, his service-connected sinusitis has been manifested by 
six or more non-incapacitating episodes per year characterized by 
headaches, pain, crusting, and purulent discharge.



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for the 
Veteran's sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran was sent a notification letter in July 
2003, prior to the initial adjudication of the claim in August 
2003. The Board notes that the letter did not completely address 
the evidence necessary to establish an increased disability 
rating.   However, the Veteran was sent a complete notification 
letter in December 2006.  The December 2006 letter informed him 
that, to substantiate a claim for increased compensation, the 
evidence must show that his service-connected disability had 
gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
letter also notified the Veteran of the types of evidence that 
might show such a worsening of the disability, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
Finally, the letter informed the Veteran that, should an increase 
in disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The Veteran was also notified as to the assignment of 
effective dates.  The Board acknowledges that the December 2006 
letter was not sent prior to the initial adjudication of the 
claim in August 2003.  However, the claim was readjudicated by 
the January 2008 supplemental statement of the case and, 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA treatment records and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  In addition, the Veteran was afforded a VA 
examination in January 2008.  Concerning this, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the 
Board finds that the examination is adequate.  The examiner 
described the manifestations of the Veteran's service-connected 
disability and the report provided the medical information needed 
to address the rating criteria relevant to this case.  
Furthermore, in accordance with the November 2009 Board remand, 
the Veteran was afforded a VA examination in April 2010.  Again, 
the Board finds that the examination was adequate as the examiner 
reviewed the claims file, noted the Veteran's medical history, 
described the manifestations of the service-connected disability, 
and provided the medical information needed to address the rating 
criteria.  In addition, the examiner substantially addressed the 
questions as noted in the November 2009 remand.  The Board 
recognizes the Veteran's representative's contention that the 
April 2010 VA examination was inadequate.  In this respect, the 
Veteran's representative asserts that the examiner did not 
completely address the history of the Veteran's symptoms and 
merely noted that his symptoms were described in the January 2008 
VA examination report.  However, the Board notes that the 
examiner reviewed the entire claims file, to include the most 
recent VA treatment records.  In addition, the Veteran's 
representative stated that the examiner did not provide the 
number of non-incapacitating episodes that the Veteran had since 
2002.  The examiner, however, pointed to the medical evidence in 
the claims file when addressing the Veteran's episodes.  Thus, 
the Board finds that the examination is adequate and 
substantially complies with the November 2009 remand directives.  
See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.	Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period. Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts). However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is currently rated as 10 percent 
disabling.  This disability has been evaluated utilizing the 
rating criteria found at Diagnostic Code 6513, chronic maxillary 
sinusitis.  38 C.F.R. § 4.97 (2009).  Under Diagnostic Code 6513, 
a 10 percent evaluation is for application when sinusitis results 
in one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is for application when there 
are three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is for application 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note accompanying the rating 
criteria defines an incapacitating episode as one that requires 
bed rest and treatment by a physician.  Id.

The medical evidence shows that the Veteran has sought treatment 
for sinusitis.  The February 2002 VA treatment record shows that 
he reported that his sinuses were bleeding.  The assessment was 
sinusitis.  A June 2003 VA treatment record shows that the 
Veteran reported sinus pressure with blood and was assessed with 
sinusitis.  A July 2003 VA treatment record noted that the 
Veteran had sinus congestion, but did not note that he had 
sinusitis.  A January 2004 record shows that the Veteran reported 
sinus congestion for the past month.  A January 2005 VA treatment 
record noted that he had frontal sinus tenderness.  He was 
assessed with sinusitis.  A March 2007 VA treatment record shows 
that the Veteran had sinus complaints, but was not assessed with 
sinusitis.  In a January 2008 VA treatment record the Veteran 
reported that he had sinus drainage and congestion for several 
months now.  A CT report shows that the Veteran had acute left 
maxillary sinusitis.  He was prescribed Amoxicillin for fourteen 
days for the sinus infection.  

The Veteran was afforded a VA examination in January 2008.  The 
Veteran stated that he had chronic sinus disease since about 
1983.  He was last treated with an antibiotic two years ago for 
sinusitis.  He claimed that for the past 18 months, he has been 
having problems with headache, drainage, and problems requiring 
antihistamine and cortisone nose spray.  He is having more 
problems apparently in the mornings with drainage and some 
bleeding.  He has a one year history of headaches.  A CT scan 
done just prior to the examination showed an air fluid level in 
the left maxillary antrum with signs of acute and chronic 
sinusitis.  Examination of the nose showed that the external nose 
was normal.  The tubinates, meatus, and floor of the nose were 
normal.  There was significant crusting in the Veteran's internal 
nasal cavities.  The question is whether the degree of impairment 
due to the service-connected sinusitis and is there evidence of 
one or two episodes of sinusitis per year.  The examiner stated 
that this was difficult to evaluate because the Veteran 
apparently has had symptoms of sinusitis for the past 18 months 
which have not been treated with antibiotics and have been 
treated as an allergic response.  The Veteran currently had an 
acute air fluid level in the left maxillary antrum.  The 
impression was noted as air fluid level, left maxillary antrum 
and no other evidence of acute or chronic infection.  The 
accompanying January 2008 CT study showed an impression of acute 
maxillary sinusitis and bilateral mild mucosal thickening of the 
ethmoid sinuses.  

The Veteran was afforded another VA examination in April 2010.  
The examiner noted that the claims file was reviewed.  The 
Veteran had been treated over the past year four times for what 
was construed to be sinusitis but no CAT scans were performed.  
It was noted that an examination had revealed air fluid level in 
his left maxillary sinus and that the Veteran was currently 
mildly congested.  A CAT scan done just prior to the examination 
was completely normal in the nose and the sinus areas except for 
an inconsequential mucus retention cyst in the floor of the left 
maxillary antrum.  Examination of the external nose was normal.  
The vestibule was normal and the septum was midline, the 
turbinates, meati, and floor of the nose were all normal as was 
the internal nasal mucosa.  In response to the questions, the 
examiner noted that the claims file was reviewed  and that he was 
a board certified Ear, Nose, and Throat physician.  It was noted 
that the Veteran's history and all of the sinus symptoms had been 
previously described in the 2008 examination.  There was no 
evidence of any prior sinus surgery.  During the period from 
April 2002 to the present, incapacitating episodes lasting 4 to 6 
weeks with antibiotic treatment had been essentially nonexistent.  
The Veteran from 2002 to the present had some episodes of 
sinusitis characterized by headache and pain with purulent 
discharge incrusting but these had been minimal and responded to 
treatments.  This has not changed apparently in episodes, but the 
Veteran not having had a CAT scan done of the last presumed sinus 
infections left open the question as to whether the Veteran 
actually had sinusitis.  The impression was history of allergy 
testing with apparent allergic rhinitis under control on 
medication; recent history of episodes of what was construed to 
be sinusitis without computed axial tomography scan or other 
radiological confirmation, completely normal computed axial 
tomography scans of the nose and sinuses and completely normal 
nasal examination.  

In resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the competent evidence of record shows that 
the Veteran's sinusitis is manifested by more than six non-
incapacitating episodes of sinusitis per year characterized by 
difficulty breathing, severe headaches, sinus pain, and purulent 
discharge.  The Board notes that the objective medical evidence 
has only shown 4 non-incapacitating episodes of sinusitis per 
year.  Indeed, the April 2010 VA examiner remarked that the 
episodes were minimal.  However, the Board acknowledges the 
Veteran's continued visits for VA treatment with complaints of 
sinus discharge, headaches, sinus pressure, and pain.  In a May 
2010 statement, the Veteran stated that he has about 8 to 10 
sinus infections per year and continues to suffer from severe 
pain, discharge, and headaches.  

The Veteran is competent to report his symptoms of sinusitis as 
well as the frequency with which they occur.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds that there is no evidence in the record to doubt 
the credibility of his statements regarding the severity and 
frequency of his symptoms.  In this regard, the contemporaneous 
medical records support the Veteran's lay statements regarding 
his symptomatology of headaches, pain, and discharge.  Therefore, 
in light of the competent evidence of headaches, congestion, 
sinus pain, difficulty breathing and purulent discharge with 
symptoms of sinusitis occurring more than six times a year, the 
Board concludes that the Veteran's disability picture more 
closely approximates a 30 percent disability rating during the 
entire appeal period.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the manifestations of the Veteran's 
sinusitis do not more closely approximate the criteria for a 50 
percent disability rating.  The evidence of record does not 
indicate that the Veteran has had a radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinuses, and 
purulent discharge or crusting after repeated surgeries.  
Therefore, a disability rating in excess of 30 percent is not 
warranted.  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
mechanical sinusitis is inadequate.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned rating for his level of impairment.  
In other words, he does not have any symptoms from his service-
connected disability that are unusual or are different from those 
contemplated by the schedular criteria.  In addition, although 
the Veteran stated that he has lost a few days of work per year 
due to his sinusitis, there is nothing in the record to indicate 
that the service-connected sinusitis causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
addition, there is no evidence that the Veteran has frequent 
periods of hospitalization.  As such, referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96, Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating of 30 percent for sinusitis is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.    



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


